The complaint alleges that on December 1, 1940, the defendants were the owners and keepers of a dog and that on that day the dog attacked and bit the plaintiff.
The defendants are husband and wife. The wife, Katherine Kluza, owns the home in which they live and where the dog, at the time, was kept. The dog was a Pomeranian-Spitz and was bought by the named defendant in November, 1939, when it was four or five weeks old and had been kept at the defendants' home where it was fed, controlled and kept by each of the defendants from the time of its purchase by the named defendant until a short time after plaintiff's injury, when the defendant Katherine directed that it be disposed of. *Page 271 
About eight o'clock in the evening of December 1, 1940, the named defendant, with the dog in his arms, called at the home of Louis Tagliabue in East Hartford where the plaintiff was and where she had been since the Friday preceding, over the weekend and doing some of the housework for Mr. Tagliabue, who was her uncle and stepfather. Kluza called to see another uncle, Alex, who lived there and who was in his room lying on his bed. After spending about 15 minutes in the room with Alex he came from that room to the rooms where the plaintiff, her stepfather and another caller were and where he spent approximately a half hour having the dog some of the time in his arms. He had the dog do some simple tricks and he wanted the plaintiff to pet the dog. Plaintiff refused to pet the dog saying that she did not pet strange dogs. Defendant having the dog then in his arms thrust it at the plaintiff's face and the dog bit her in the mouth, tearing away a piece of the right upper lip which bled profusely and caused much pain. She fainted and fell to the floor. Her stepfather and the other caller picked her up and carried her to a bed upon which they laid her and called a doctor who advised that she be taken at once to the hospital. Plastic surgery was immediately resorted to, the operation, under general anesthesia, taking from an hour to an hour and a half. The piece torn from her lip not being found, the doctor took a piece of skin three-quarters of an inch by three-quarters of an inch from back of her left ear and stitching it around the edges grafted it on to the lip.
The injury has caused her much pain, some embarrassment and nervousness and has left a conspicuous disfiguring permanent scar on the lip that is about the size of a dime and some thickness just to the right of the center of the lip. There is also a scar back of the left ear that appears to be upwards of an inch long and upwards of one-half inch wide which along the center is somewhat reddened. She was in the hospital for at least eight days and medical attention continued for a time thereafter. About the edge of the scar on the lip small blisters occasionally have appeared which have to be opened to discharge a fluid. These openings have recently been made by the plaintiff. Her special damages amounted to $179.46.
Peter Kluza owned the dog. He and his wife Katherine both fed, called, controlled and took it about with them, separately *Page 272 
at times and at times together; they were joint keepers of the dog from the time of its purchase until after it injured the plaintiff who was not a trespasser and was not teasing or in any way annoying the dog or doing a thing that would provoke or invite its attack.
The factual circumstances concerning the ownership and the keeping of the dog closely parallel the cases of McCarthyvs. Daunis, 117 Conn. 307 and Lanna vs. Konen, 119 id. 646.
   Judgment may enter for the plaintiff to recover from the defendants $1,800 damages and her costs.